To Our Shareholders, Customers, and Friends: It is my pleasure to present to you River Valley Bancorp’s fourteenth Annual Report to Shareholders for the year ending December 31, 2009. Nationally, the hope and promise that everyone had for 2009 became merely an unfulfilled aspiration. The national economic picture was supposed to clear and the gloom of what has now become known as the Great Recession was to yield to brighter days. Certain glimmers of hope shone through, but the measure by which all “real” and meaningful economic statistics are derived – unemployment and under-employment – remained in excruciatingly high ranges. We could not feel good about their status, even with other positive signs, when people could not feel good about their ability to take care of day-to-day obligations. As has been noted, a national recession that becomes personalized is a depression. Obviously, there is not one family, one community, or one institution that has not been affected by the length of this recession. The effects were and continue to be wide-ranging, but at least at this financial institution, they have not become debilitating. We too had challenges, but they served to enlighten and strengthen, as opposed to dampen and weaken. Thankfully, we can attest that we have gleaned good out of bad, developed positive relationships out of difficult situations, and built for the future based upon a better appreciation of others’ failures. For fiscal 2009, the net income of the Corporation was approximately $1.7 million in spite of allocating nearly $2.9 million to the provision for loan losses. The Corporation achieved new record levels in assets and deposit relationships. Our deposit base is at record levels and reflects nearly a $29 million increase achieved the “old fashioned” way – we became the bank of choice for new relationships. Your Corporation has stretched to over $396 million in assets also while reducing borrowings by nearly $11 million. We were also lending during 2009, but not at the sake of future considerations and consequences. If fiscal 2009 was a year framed by fighting through obstacles, then River Valley persevered and stands ready to benefit from the renewed promise of a new year. The general economic headlines in 2009 truly were not reflective of the realities in the performance of this community based institution. Your Corporation defied those tendencies and provided solid operating results, beyond the ordinary, in a year of anything other than ordinary. Please take the time to review the enclosed information and see why our service promise of “Expect a Difference” has special meaning in this particular year. Thank you for your participation and continued support…. for which we are extremely grateful. Respectfully Submitted, Matthew P. Forrester President, CEO River Valley Bancorp Selected Financial Data Consolidated Balance Sheet As of December 31, 2009 Consolidated Statement of Income
